Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application’s election of claims 1-14 without traverse on 07/13/2021 has been acknowledged. Applicant are reminded to cancel the non-elected claims.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim  1, 14 of this application is patentably indistinct from claim 1 of Application No. 16439507. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16439507 (reference the copending claim 1 predicates the limitations of claim 1 of the instant application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim1 and 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 16439507  in view of Chen.
However, claim 1 of U.S. Patent No. 16439507 limitations, except the following limitations , but Chen teaches:
(d) digitally arranging the digital model of the sports article on the first digital model of the body part, while allowing the digital model of the sports article to stretch digitally; (FIG. 10, [0174], “In FIG. 10, there is shown an example illustration of a multi-stage control splines prediction obtained using the multi-stage algorithm in accordance with an exemplary embodiment. An output image 1002 may show a control spline prediction after stage 1 of the multi-stage algorithm (or the deep neural network prediction). The coarse-control spline is shown using a dotted line 1004. An output image 1006 may include a refined control spline after stage 2 of the multi-stage algorithm. The refined-control spline is shown using a dotted line 1008. The refined control spline may be obtained by adjusting the endpoint of the splines based on the silhouette of the garment layer. The output images 1002 and 1006 show automatically predicted control points and splines obtained using the trained deep neural networks.”)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Cluckers with the feature of Chen to further provide designer/users a feel about how better the design model fit the human body.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “first fraction is between 0% and 10% and the second fraction is between 20% and 50%.”.  It’s unclear the percentage number is relative to, i.e. 10% of what number. Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cluckers et al. (US 2017/0068774 A1) in view of Chen et al. (US 2020/0066029 A1).
Regarding claim 1, Cluckers teaches:
A method of designing a sports article, (FIG. 2, Abstract: “Methods and apparatuses for designing custom footwear are disclosed.”) comprising: 
(a) scanning at least one body part of at least a first person; ([0055], “Other devices may be used to generate 3D user-specific data. For example, optical scanners, laser-based scanners, and other scanning systems as are known by persons of skill in the art may be used to scan a body part, such as a foot,”)
(b) creating a first digital model of the body part of the first person; ([0055], “to create a 3D model associated with the scanned body part.”)
(c) creating a digital model of the sports article; ([0148], “The method 200 then moves to step 212, where a custom footwear model is generated. For example, the custom footwear model may comprise a footwear portion, such as a body, an insole, a midsole, or an outsole.”) and 
(e) digitally modifying at least one property of the digital model of the sports article based on the first digital model of the body part and the digital model of the sports article.([0124], “In some embodiments, footwear design element 124 includes programming configured to create footwear designs automatically based one or more models of a user's foot, such as those created by model design element 122. In such embodiments, footwear design element 124 may process a model of a user's body part, such as a foot, and determine one or more corrections that should be applied through a custom footwear design in order to, for example, treat a condition, prevent a condition, or improve performance. The programming used to automatically create footwear designs may rely on user-specific data as well as statistical data, such as population data, in order to determine an appropriate custom footwear design. In some embodiments, footwear design element 124 may allow an operator to select various footwear portions to be designed, such as bodies, insoles, midsoles, and outsoles, while in others, footwear design element 124 may decide automatically based on programming.”)
However, Cluckers does not explicitly teach, but Chen teaches:
(d) digitally arranging the digital model of the sports article on the first digital model of the body part, while allowing the digital model of the sports article to stretch digitally; (FIG. 10, [0174], “In FIG. 10, there is shown an example illustration of a multi-stage control splines prediction obtained using the multi-stage algorithm in accordance with an exemplary 
Cluckers teaches a footwear design method, in which the human body model and design model are generated and the design model is designed and adjusted according to the body model. Chen teaches put on the design model onto the body model to adjust the fit.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Cluckers with the feature of Chen to further provide designer/users a feel about how better the design model fit the human body.

Regarding claim 7, Cluckers in view of Chen teaches:
The method according claim 1, wherein the digital model of the sports article and / or the first digital model of the body part further comprises at least one material property of the sports article and / or the body part.( Cluckers [0074], “For example, while being designed separately, and potentially comprising different materials, a body, an insole, a midsole, and an outsole may nonetheless be manufactured as integral footwear.”)

Regarding claim 8, Cluckers in view of Chen teaches:
The method according claim 2, wherein the digital model of the sports article and / or the first digital model of the body part and / or the average digital model of the body part further comprises at least one material property of the sports article and / or the body part. (Cluckers.([0074], “For example, while being designed separately, and potentially comprising different materials, a body, an insole, a midsole, and an outsole may nonetheless be manufactured as integral footwear.”)

Regarding claim 9, Cluckers in view of Chen teaches:
 The method according to claim 7, wherein the at least one material property comprises an elastic modulus of the sports article.( Cluckers [0082], “Further, microstructures may influence other characteristics of footwear portions, such as: elasticity,”)

Regarding claim 10, Cluckers in view of Chen teaches:
 The method according to claim 1, further comprising calculating at least one force on the basis of the first digital model of the body part and the digital model of the sports article, and wherein digitally modifying the property of the digital model of the sports article is at least partially based on the calculated force. (Cluckers [0063], Pressure sensitive devices may be used in conjunction with other dynamic data capture devices, such as user-wearable force sensors, motion capture sensors, image sensors, and the like. Force sensors, for example, may be attached to a user to measure force as the user moves dynamically. “ [0068],” A user model 

Regarding claim 11, Cluckers in view of Chen teaches:
 The method according to claim 2, further comprising calculating at least one force on the basis of the average digital model of the body part and the digital model of the sports article, and wherein digitally modifying the property of the digital model of the sports article is at least partially based on the calculated force. (Cluckers [0063], Pressure sensitive devices may be used in conjunction with other dynamic data capture devices, such as user-wearable force sensors, motion capture sensors, image sensors, and the like. Force sensors, for example, may be attached to a user to measure force as the user moves dynamically. “ [0068],” A user model may be generated based on one or more of static user-specific data, dynamic user-specific data, statistical data, or other data as described herein.” [0156], “FIG. 3A also depicts a determined vector 304 indicating the midpoint and direction of the average pressure applied by a user's foot to the pressure sensitive pad at a particular point in time.”)

Regarding claim 12, Cluckers in view of Chen teaches:
The method according to claim 10, wherein the force is a vertical shear force, and wherein digitally modifying at least one property of the digital model of the sports article comprises reducing the vertical shear force. (Cluckers [0063], Pressure sensitive devices may be used in conjunction with other dynamic data capture devices, such as user-wearable force sensors, motion capture sensors, image sensors, and the like. Force sensors, for example, may 

Regarding claim 13, Cluckers in view of Chen teaches:
The method according to claim 10, wherein digitally modifying at least one property of the digital model of the sports article comprises digitally modifying a thickness of the sports article.( Cluckers [0080], “Corrective features may, for example, comprise areas of reduced or increased thickness in a footwear portion. For example, a custom insole may have an area near the arch with increased thickness to provide additional support to the arch.”)

Regarding claim 14, Cluckers in view of Chen teaches:
A method of producing a sports article comprising:(a) creating a design of a sports article according to claim 1; (see claim 1) and (b) producing the sports article according to the design. ([Cluckers 0153], “The method 200 then moves to the final step 214, where the custom footwear, such as a body, an insole, a midsole, or an outsole, is manufactured.”)

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cluckers in view of Chen and further in view of Smith (US 2017/0065022 A1).
Regarding claim 2, Cluckers in view of Chen teaches:
The method according to claim1, further comprising: 
scanning the body part of a person; ([0055], “Other devices may be used to generate 3D user-specific data. For example, optical scanners, laser-based scanners, and other scanning systems as are known by persons of skill in the art may be used to scan a body part, such as a foot,”)
creating a second digital model of the body part of the person; ([0055], “to create a 3D model associated with the scanned body part.”)
creating an average digital model of the body part based on an average of the first digital model and the second digital model; ([0044], “Custom footwear may also be designed using non-user-specific data, such as a statistical population data. For example, the average shape of a foot of a certain size may be statistically determined, or otherwise available from existing statistical datasets.” The average shape of a foot can be statistically determined based on certain number of people. It would have been obvious that the certain number of people can be two persons.)
digitally arranging the digital model of the sports article on the average digital model of the body part, allowing the digital model of the sports article to stretch digitally, (Chen, FIG. 10, [0174], “In FIG. 10, there is shown an example illustration of a multi-stage control splines prediction obtained using the multi-stage algorithm in accordance with an exemplary embodiment. An output image 1002 may show a control spline prediction after stage 1 of the multi-stage algorithm (or the deep neural network prediction). The coarse-control spline is shown using a dotted line 1004. An output image 1006 may include a refined control spline after stage 2 of the multi-stage algorithm. The refined-control spline is shown using a dotted line 1008. The refined control spline may be obtained by adjusting the endpoint of the splines 
wherein digitally modifying the property of the digital model of the sports article is based on the average digital model of the body part and the digital model of the sports article. ([0044], “Custom footwear may also be designed using non-user-specific data, such as a statistical population data. For example, the average shape of a foot of a certain size may be statistically determined, or otherwise available from existing statistical datasets.” The average shape of a foot can be statistically determined based on certain number of people. It would have been obvious that the certain number of people can be two persons.)
However, However, Cluckers in view of Chen does not explicitly teach, but Smith teaches:
wherein scanning the body part is performed for the second person
(Abstract: “The present invention includes a method of designing athletic footwear comprising collecting data while a set of athletic moves are executed wherein the set of athletic moves are characteristic of a player position for a sport.” It would have been obvious that the certain number of people can be two persons.)
Cluckers in view of Chen teaches using the average data of a set of users, but does not giving details about how the data of a set of users are acquired. Smith teaches scanning the set of users’ data.
.

Claim 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cluckers in view of Chen and further in view of Brown (US 2016/0066639 A1).
Regarding claim 3, Cluckers in view of Chen teaches:
The method according to claim 1, 
However, Cluckers in view of Chen does not, but Brown teaches:
wherein the body part is a head and the sports article is a swimming cap.(Abstract: “An expandable waterproof hair cover or water aerobic cover, to be worn by a person engaging in water aerobics or other aquatic activities is described.”)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have applied the designing method of Cluckers in view of Chen to a swimming cap of Brown to allow adjustment of the swimming cap based on individual model.

Regarding claim 4, Cluckers in view of Chen teaches:
The method according to claim 1, 
However, Cluckers in view of Chen does not, but Brown teaches:
wherein the property of the digital model of the sports article comprises a circumference of the sports article; (Fig. 2, claim 1: “an elastic or stretchable strip (14A) located and 
wherein digitally modifying the circumference comprises: 
digitally modifying the circumference such that, when digitally arranging the digital model of the sports article on the first digital model of the body part: the circumference of a first portion of the digital model of the sports article stretches by a first fraction; ([0012], “a top or crown portion (28),” [0011], “The water aerobic cover is fabricated from waterproof breathable fabrics that are flexible and waterproof.” ) the circumference of a second portion of the digital model of the sports article stretches by a second fraction ([0012], “A peripheral band or strip (14A) is positioned at the opening or aperture (26) of the water aerobic cover near or at the bottom of the article. This strip is preferably comprised of a breathable waterproof fabric which may be stretchable. An elastic or stretchable reinforcement material which may be in the form of a strip or strips (14B) may be positioned along strip (14A) to ensure a water-tight seal around the circumference of the skull of the wearer. This strip is preferably comprised of a breathable waterproof fabric which may be stretchable. An elastic or stretchable reinforcement material which may be in the form of a strip or strips (14B) may be positioned along strip (14A) to ensure a water-tight seal around the circumference of the skull of the wearer. The reinforcement may be comprised of a silicone elastomer or other suitable highly stretchable material. An overhang portion (16) is positioned to hold long hanging hair.”)  
Cluckers in view of Chen teaches sports article design method. Brown teaches a swimming cap design.


Regarding claim 5, Cluckers in view of Chen and Brown teaches:
The method according to claim 4, wherein the first portion is a top portion (Brown [0012], “a top or crown portion (28),” [0011], “The water aerobic cover is fabricated from waterproof breathable fabrics that are flexible and waterproof.” ) and the second portion is a bottom portion of the sports article; (Brown [0012], “This strip is preferably comprised of a breathable waterproof fabric which may be stretchable. An elastic or stretchable reinforcement material which may be in the form of a strip or strips (14B) may be positioned along strip (14A) to ensure a water-tight seal around the circumference of the skull of the wearer. The reinforcement may be comprised of a silicone elastomer or other suitable highly stretchable material. An overhang portion (16) is positioned to hold long hanging hair.”)  and wherein the first fraction is smaller than the second fraction. (Brown the strip is highly stretchable than the main fabic of the cap to allow the head/hair to enter into the cap. The combination rationale of claim 4 is incorporated here.)

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  none of the reference along or in combination teaches the limitations recited in claim 6.
                                                                                                                                                                                                        
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANNA WU/Primary Examiner, Art Unit 2611